Title: To George Washington from Francis Mentges, 26 December 1781
From: Mentges, Francis
To: Washington, George


                        
                            Sir
                            Williamsburg the 26 Decr 1781
                        
                        It is with the greatest mortification I am to acquaint your Excellency of the accident happnd on the Night of
                            the 22 instant, by a fire brocke out at the Palace, where the General Hospital was Keept, and the whole Building was
                            consumed, lukely, the sick & wounded were saved—but One—who perished by the flames—it is generaly thought the fire
                            was laid in to the lower Rooms, where no sick were, by Negroes or disaffected persons—I am now Necesetated to call your
                            Excelle. attention from Busseness of greater moments—& lay before your Execll. the distresses I labour under as
                            superintenting Officer & beg to refer to my letter of the 29 ultimo wherein I mentioned your Execl. the bad
                            Managment and suplys of the Hospitals, caussed by the surgeons—& stuarts, who are only accountable to the Purveyor
                            general of the Hospitals for the Exspendetur of the stores—the Distress now of the sick is much greater since they lost all
                            the trieffle of Cloathing they had and are mostly naked, I received Chex for 130 shirts, but neither money, nor thread to
                            have them made. I therefore begd the Ladies of this place to make them out of Charity, which they
                                Chearfuly did, I beg your Excely to have Cloathing forwarded to enable me to send the Convalesans,
                            to their Regts and the desabled to the invald Corps, likwis will your Exy be pleased to have some Money send On, that the
                            Officers who were left with me, may transport the Convalescens—I transmited a general Return of the
                            Hospitals to the Adjt general specifying the Names and Regts the Men belong to. I have the Honor to be with the highest
                            Esteeme Your Excel. Ob. hb. Servt
                        
                            F. Mentges
                        
                        
                            N.B. at the Hospitals
                            at Williamsburg 113
                             Petersburg 21.
                             Hanover  29. 
                            
                             =163. Men
                        

                    